PER CURIAM:
The Connecticut Fire Insurance Company has appealed from so much of the .judgment of the District Court as was adverse to it. North River Insurance Company, the insurer of the used car •dealer, has not appealed from that part ■of the judgment which was adverse to it, but seeks affirmance of the judgment below.
After full consideration of the briefs ■and argument of counsel, we conclude that the Connecticut policy provides primary coverage, as does North River’a. The reason for our conclusion is sufficiently stated in the opinion of the District Court.
Affirmed.